Case 1:19-cv-10073-VSB Document

UNITED STATES DIS
SOUTHERN DISTRICT

Le
14 Filed 01/27/20 Page 1of11

TRICT COURT
OF NEW YORK

 

WHOLE HEMP COMPANY LLC d/b/a
FOLIUM BIOSCIENCES and KASHIF SHAN,
Plaintiffs,

 

vs.
TERI BUHL, ac
Defendant. wy
wee meen ncn neem nnn ennn nen nema nnn nnwe acon n nnn
ee eee eee ee eee nee I
MOTION TO DISMIS

 

  

FOR FAILURE

 

TO STATE A CAUSE OF ACTION, AND/OR.
IN THE ALTERNATIVE MOTION TO STRIKE

COMES NOW THE DEFENDANT, TERI BUHL, p
Dismiss For Failure to State a Cause of Action, or

thereof states as follows:

PREFACE

| am having to proceed without an attor

interviewing law firms and trying to retain an attorné
holiday period has made getting

ro se, and hereby files this pro se Motion to

\ this 27 of January, 2020, and as grounds

ney for the time. fam inthe middle of

2y for pro bono services. The

 

appointments very difficult as well as the respon
after New Year's. | communicated with the
professional courtesy of a small extension into M

vacations and | can properly continue to interview
funding from the professional journalist non-profit
me that s

would not agree to providing me with an extens
Wherefore, | am having to appear pro se. |

unprofessionalism

’

B

é time for this Complaint occurring right
laintiffs lawyer and asked for a little
arch 2020 so that lawyers can return from
y law firms and file grants for legal defense
ts |have access too. Plaintiffs lawyer told
he

on even given the justifiable circumstance.

believe that the plaintiff's lawyer's

 
1 Lu 4, _____I@

Case 1:19-cv-10073-VSB Document 14 Filed 01/27/20 Page 2of11

justifies additional time to amend this motion so that it can be properly done by a lawyer and not
myself. Thank you. |
MOTION TO DISMISS OR STRIKE

1. On November 22, 2019, [Doc. 8}, Plaintiff filed an Amended Complaint, prior to
the Defendant filing any response. :

2. Comparing the Original Complaint with the First Amended Complaint, the Plaintiff
only shortened their allegations, making their First Amended Complaint utterly vague and
ambiguous and not only lacking material specificity within their intentional tort claims, but
attempt to tie the Defendant to unknown third parties and alleged conspirators that would be

necessary parties to this action. tt is believed that the torts alleged by the Plaintiff would have

to be pied with specific allegations of fact, not mere conclusions, not citing to unknown third

parties and with a true verification from the cldim ant instead of an illusionary and false
verification that contains "conditions” and “t ake-bad ks".

3. Plaintiff's intentional vagueness, lack of complete sentences or paragraphs, failure
to attach the publications complained of and intentional failure to notify the Defendant of the
alleged conspirators that! am alleged ty connected with, make defending this Complaint of Fiction
unduly burdensome and deliberately deft. This complaint is Said to be based upon publications,
however, plaintiff has failed to attach the publications to the complaint leaving myself to guess
as to what plaintiff is truly complaining of as well as failing to capture the entirety of what | might
have written or not.

4. The first paragraph of the Amended Complaint is repeated throughout the

document and is the premise for the torts alleged. Plaintiff states,

\
 

A A ientabennitae

wo Case 1:19-cv-10073-VSB Document 14 Filed 01/27/20 Page 3 of 11

5.

specifically plead any materiality and specificity wh

counts pied.

Par. 1: This case is about an ongoing coordinated campaign by Defendant
Teri Buhl and her unknownfinancial backers to damage Plaintiffs’ business
and reputation by defaming and disparaging Plaintiffs’ business practices
and falsely accusing several of Plaintiffs" employees of various unlawful
acts. Buhl has intentionally defamed Plaintiffs by, inter alia, publishing false
statements regarding Folium's business practices and financial dealings,
harassing Folium employees to seek information and comments about
plainly-fabricated accusations from disgruntled former employees, and
contacting Folium's customers to outrageously allege that its products
cause severe sickness and death. In the face of objective evidence clearly
refuting her false statements, and in response to the initial complaint in
this action, Buhl has continued her campaign to defame Plaintiffs. Plaintiffs
seek injunctive relief and money damages, in an amount exceeding

$75,000, forthe severe harm caused by Buhi's defamatory statements and
her and her accomplices' malicious and unlawful actions against Folium,

Shan, and other Folium executives and employees.

Just picking on the plaintiff's premise, plaintiff has failed to praperly and

A. "This case is about an ongoing coordinated campaign by Defendant Teri Buhl

and her unknownfinancial backers...

 

should be appraised as to who these people are so that | can defend
the false accusation. It would also appear that any such third parties

would be necessary to the action so that | just don't stand falsely

persecuted all by myself.

    

ich would be required for their charges of the

| am a professional freelance journalist with

an established byline in investigative journalism. | currently report for
Cannabis Law Report and Australian publication. | do not have financial

backers, this is a made up theory by plaintiff who can do a simple

  

snnsle cearrh tn cea th variety af nraAfeccinnal newe nithliratinn |
Ul . __ = oo

Case 1:19-cv-10073-VSB Document'14 Filed 01/27/20 Page 4 of 11

 

have reported for which in clude: Fortune, Forbes, NY Post, Hearst

 

 
Case 1:19-cv-10073-VSB Document

B.

"to damage Plaintiffs’ business an

Plaintiffs’ business practices...,,

a.

Plaintiffs fail to substantia
what disparaging are the p
being thrown. What about

last few weeks, have been

J
r

14 Filed 01/27/20 Page 5 of 11

d reputation by defaming and disparaging

te this claim of damages. What damages and
plaintiffs talking about??? Mere conclusions

t the fact that the Plaintiffs, just within the

putting out press releases informing the

world that they have reached a merger agreement, reverse merger

with the publicly trading company Australis Capital? It would appear

 

that the Plaintiffs have no

damages at all and maybe my reporting

actually helped them close a deal with Australis Capital and therefore

| should be getting thanked, not sued.

C. “and falsely accusing several of Plaintiffs’ employees of various unlawful acts.,,

D.

a.

"Buh | has intentionally defam

statements regarding Folium's

|
What employees and what various unlawful acts is Plaintiff talking

about???? Surely Plaintiffs have to allege spec ific sand not just

ambiguous conclusions;t

hat is, if Plaintiffs are not just making this

entire case up as a Shameful attempt to cover up the acts reported on?

ed Plaintiffs by, inter alia, publish ing false

business practices and financial. dealings,

harassing Folium employees to seek information and comments about plainly-

fabricated accusations from dis
Folium's customers to outragec
sickness and death."

a.

The above sub-paragrap

utterly vague.

sgruntled former employees, and contacting

ously allege that its products cause severe

h is nothing but illusory, ambiguous and

Which business practices????

Which financial dealings????

Which publications? ?????

What "false statements"?????

What "harassment"? ???P

 
 

 

Case 1:19-cv-10073-VSB “Document

ji

k.

14 Filed 01/27/20 Page 6 of 11

Which disgruntled employees????

What “fabrications” ???????

What or which employees??????

Which alleged "products/'??????

 

E. Additionally, when did a reporter contacting individuals about a story become

. a cause of action???? From review of Plaintiffs premise, it appears Plaintiff

|
simply resents being investigated and having fin(:lings disclosed that Plaintiff

sorely wishes were not being uncovered. Me doth believe that the guilty are
|

protesting too much. Such conduct on behalf of the Plaintiffs only leave one

wondering more as well as what more is being hidden? Regardless, Plaintiffs

mere conclusions of law and

substantiate their First Amende

fact fail to meet the standard needed to

d Complaint and the claims brought.

F. "Buhl has continued her campaign to defame Plaintiffs.,,

a.

G.. "Plaintiffs seek injunctive relief
$75,000, for the severe harm ca
and her accompli ces' mali ci ou
and other Foli um executi ves a

a.

What campaign? Please provide specifics. All this reporter is doing is

her job as an investigative reporter and if crimes are uncovered

against the Plaintiffs then so be it. However, use of a lawsuit in the

attempt to stop this reporter from engaging in her job and

uncovering Wrongdoing

claim and mis-use of the

is tantamount to the bringing of a false
legal prociilss.

and money damages, in an amount exceeding

used by Buhl's defamatory statements and her
isand unlawful acti ons agai nst Foli um, Shan,

nd employees.,,

 

What damages? Pursuant to Plaintiffs very own press releases,

Plaintiff is or has merged with Australis Capital and therefore

not even the proper barty plaintiff anymore, but with the

reverse merger that Plaintiffs have publicly admitted to, there

|
[oe eb - _—_______ IL a

 

Case 1:19-cv-10073-VSB “Document 14 Filed 01/27/20 Page 7 of 11

e

is no damages. If Plaintiffs have no damages, as Plaintiffs have
admitted to the public merger plus cash, then Plaintiff cannot
sustain a cause of action,

b. “and her and her accomplices’ malicious and unlawful
actions..." |

i, What accomplices?

ii, What malicious and unlawful actions?

6. Paragraph 2, of Plaintiffs First Amended Complaint is not only false, but
meant only as a means of creating undue prejudice against the Defendant and therefore
should be stricken.

7. Par. 4, of Plaintiffs complaint, again is nothing more than mere statements
with no defining factual contentions. Plaintiff fails to plead any specifics but uses vague
claims as if that somehow passes the "smell test". No specifics are cited, again, as in
reality Plaintiffs do not have any to tell. However, the ambiguity in the Complaint make
specific defenses unduly difficult to draw and leave the claims to wild interpretations as
to what the Plaintiffs might actually be meaning.

8. In Par. 4, (a - f), Plaintiffs are|not stating specific acts of tortuous
wrongdoing, but complaining that Plaintiff was doing her job by reaching out and talking
to witnesses in a story that may or may not have been written and to what extent to be
learned of. Reaching out to people to discuss a story is protected by the Constitution of
the United States, and it appears that because the Plaintiffs have a lot of skeletons in their
closet, the U.S. Constitution is not that important to them. Same conduct of trying to
"hit and run" by refusing to allow myself a little more time to retain a lawyer and have

that

 
4. it - ane o a 2 = wee

Case 1:19-cv-10073-VSB ‘Document 14 Filed 01/27/20 Page 8 of 11

lawyer file aresponse. Again, asking what the Plaintiffs are afraid of and certainly asking
why not provide the additional time so as not to waste the Court's time.

At the end of Par. 4, Plaintiffs state: "Buhl's actions also constitute tortious interference with

prospective economic advantage and injurious falsehood." Plaintiff however, fails to state

 

which actioru;; constitute tortious interference, what prospective economic advantage is the
Plaintiff talking about, and what injurious falschoods occurred??

9. Par. 5, of the First Amended Compiaint is not only unduly vague and
ambiguous but fails to identify material potential parties or witnesses.

10. Par. 10, 11, & 12 should be stricken/as not only are they defamatory
themselves, but have no baring or relations to Plaintiffs alleged claims. Plaintiffs simply
insert these falsehoods into their Complaint to prejudice the Defendant and therefore
should be st ricken.

11, Furthermore, Paragraphs 10 -12 are a good example of the fraud being
committed by the filing of this Complaint when one looks to the alleged Verification. The

Verification states:
|, Kashif Shan, on behalfofmyseifand Whoie Hemp CompanyLLCd/ b/a
Fo/ium Biosciences ("Folium"), verify under penalty of perjury that the
factual statements in this First Amended Verified Complaint concerning
myself and Folium are true and correct to my knowledge, excepi
thease matters therein stated to be alleged upon information and

belief, and as to those matters, | believe thern to be true.

 
ab ve on ee —— mm 8.

Case 1:19-cv-10073-VSB Document 14 Filed 01/27/20 Page 9 9 of 11

a. This Verification is nothing more than; a Disclaimer. Mr. Shan does not
commit to anything within the First Amendment Complaint being true. There
are caveats everywhere: "to my knowledge" except those matters therein
stated...", "l believe them to be true”.... As such, nothing within Plaintiffs
alleged "Verified First Amended capa is actually verified and written as
solid truth. Wherefore, Plaintiffs verification is a falsity and the Complaint

should be dismissed.

12. Leading up to Par. 16, of Plaintiffs Complaint is more of the same. All

ambiguous hypothesis or statements claiming something ambiguous is the truth.

|

13. Then in Paragraphs 16 - 23, of the Complaint, the authors use this
opportunity only to try and make the Plaintiff, Folium, sound as something that it is
not. Irrespective, these paragraphs have nothing to do with anything, are arguably

|

false, definitely misleading just as Mr. Shan's Verification, and should be stricken.
|

|
14. From paragraphs 24 - 74, Plaintiffs are either complaining of protected

speech, complaining that |! was doing my investigative journalistic job of asking

questions and attempting to learn truths, or Plaintiffs are again citing vague and

ambiguous statements of law, conclusions or their own opinions of what is the truth

without alleging any specificity. What is alleged is bits and pieces of my comments,

without fully quoting what | might have said or written nor alleging how these

. |

comments warrant a legal cause of action. Plaintiff must specifically allege what | did
|
|

|
|
Pho — a ee |

Case 1:19-cv-10073-VSB Document 14 Filed 01/27/20 Page 10 of 11

say and what | did wrong and what was wrong about what was said, so that these
allegations can be defended. By failing to do so, plaintiff is merely citing opinions of

their own, baseless attempts at stating facts, no supporting legal basis for the claims
|

asserted, and a defective Verification section, written in the same manner as their

Complaint, frivolous. (

15. The Counts begin in paragraph 75. [However, as these counts rely upon

[

|
the preceding vague and ambiguous paragraphs, each Count fails to state the
|

required specificity, legal supporting basis, and ability to which one can defend from
|

as the vagueness allows for so many conclusions Ito be drawn from.

|
{

16. Par. 76, of Count I, states: "Buh/ has intentionally made knowingly false and
|

defamatory statements of fact about Plaintiffs to third parties that were reasonably understood

by those who read or heard them to be statements of fact regarding Plaintiffs' operation of

Folium business." Again, what int entional comments? What false and defamatory

statements? What thirdparties? Who reasonably understood or heard what? What operations
and what business? !

|
17. Count! should be dismissed, as Plaintiffs fail or refuse to cite specifics with detail

to support their claims. Plaintiffs' claims are also predicated upon alleged publications,
|

however, Plaintiffs fail to attach such publications for truth, verification of the allegation, or
|
|

compieted content. Plaintiffs lawyers shail also be surprised, if they don't know by yet but

maybe that is why the lawyers wrote so many disclaimers within the verification, that the

claimants cover story, is justthat.
~Lwb f — -———-

Case 1:19-cv-10073-VSB. Document

14 Filed 01/27/20 Page 11 of 11

18. Count II should also be dismissed a$ Plaintiffs fail or refuse to plead any specific

allegations. Citing to unknown parties provides the

19. Merely stating that | interfered or

reader with no basis for which todefend.

had some kind of business relationship with

third parties, (not true), is not specific to rise to a valid cause of action.

20. As such, Count Il, of the First Amended Complaint should also fail as being

defective and therefore dismissed.

21. ‘Count Ill, fails to state a cause of

action. Count Ill is predicated upon Plaintiffs

General Facts and the Verification signed. As Count Ill is nothing more than vague opinion, with

no specifics stated, it should be dismissed.

WHEREFORE, Teri Buhl, Defendant, prays

that this Honorable Court grant this motion,

 

dismiss Plaintiffs’ First Amended Complaint, grant the Defendant additional time to retain

counsel, as well as all other relief that this Court can grant to the Defenant under these

circumstances, including the striking of all paragraphs or parts that have been included within

Plaintiffs complaint merely to prejudice myself.
Done on this 27 day of January, 2020.
Defendant Teri Buhl

tre; Oukl

CERTIFICATE OF SERVICE:

 

|, TERI BUHL, certify that a true and correct copy of this was emailed directly to Plaintiffs

counsel on the day written above.

 
